 

Exhibit 10.4




THE CLINIC NETWORK  

GRID PROMISSORY NOTE

Dated:  March 27th, 2017

FOR VALUE RECEIVED, the undersigned, The Clinic Network, the Borrower,
acknowledges itself indebted and unconditionally promises to pay, ON DEMAND to,
or to the order of, Avonlea-Drewry Holdings Inc., the Holder at its offices at
15466 The Gore Road, Caledon, ON L7C 3E5 or such other place as the Holder may,
from time to time, designate, the principal amount outstanding as recorded by
the Borrower in the column entitled “Unpaid Principal Balance” on the record
(the Grid) attached to and forming part of this Note.  The Unpaid Principal
Balance shall not, at any time, exceed $500,000.

The Holder shall and is unconditionally and absolutely authorized and directed
by the Borrower to record on the Grid (a) the date and amount of each advance
made by the Holder and the resulting increase in the Unpaid Principal Balance,
and (b) the date and amount of each repayment on account of principal paid to
the Holder and the resulting decrease of the Unpaid Principal Balance.  Such
notations, in the absence of manifest mathematical error, is prima facie
evidence of such advances, repayments and the Unpaid Principal Balances;
provided that the failure of the Holder to record the same shall not affect the
obligations of the Borrower to pay such amounts to the Holder.

The Unpaid Principal Balance shall bear interest from this date both before and
after demand at the rate of 10% per cent per annum. Until such time as demand
has been made under this Note, interest shall be payable monthly in arrears on
the 5th day of each month commencing May 5th, 2017 until the Unpaid Principal
Balance has been paid in full.  Upon demand being made under this Note, all
accrued and unpaid interest shall become immediately due and payable.

The Borrower has the right and privilege of prepaying the whole or any portion
of the Unpaid Principal Balance, together with any interest accrued thereon as
set out above without notice, bonus or penalty at any time or times.  Any such
prepayments shall be applied first in satisfaction of any accrued but unpaid
interest and thereafter to the Unpaid Principal Balance.

This Note is secured by a general security agreement executed by the Borrower
and the Holder on the date hereof.

The Borrower represents and warrants to the Holder that (i) the jurisdiction of
organization and the location of the chief executive office of the Borrower is
5025 Orbiter Drive, Building 1, Suite 401, Mississauga, Ontario L4W 4Y5; and
(ii) the only jurisdiction in which the Borrower has assets or carries on
business is Ontario. The Borrower shall promptly give notice to the Holder of
any proposed change in (a) the location of its chief executive office from the
province in which it is currently located; and (b) any proposed change to any
relevant jurisdictions where it has assets or carries on business.

To the fullest extent permitted by law, the Borrower waives:


--------------------------------------------------------------------------------

 

(a)

diligence, presentment, demand and protest, and notice of presentment,
dishonour, intent to accelerate, acceleration, protest, non-payment, release,
compromise, settlement, extension or renewal of this Note; and.



(b)

the benefit of all applicable valuation, appraisal and exemption laws.

In the event the Holder retains counsel to collect, enforce or protect its
interests with respect to this Note, the Borrower shall pay all costs and
expenses of such collection, enforcement or protection, including legal fees,
whether or not a legal action is commenced.

The Borrower agrees that all amounts under this Note are payable without
set-off, withholding, deduction, claim, counterclaim, defence or recoupment, all
of which are hereby waived by the Borrower.

Upon request of the Holder, the Borrower shall, from time to time, execute and
deliver acknowledgements of its liability and the continuing existence of the
Holder’s claims against the Borrower pursuant to this Note.  In addition, any
limitation periods under the Limitations Act, 2002 (Ontario), as amended,
applicable to this Note are excluded.

Time is of the essence with this Note.

This Note is binding upon the Borrower and its successors and assigns and enures
to the benefit of the Holder and its successors and assigns.  The Holder may at
any time assign all or any of its rights and benefits hereunder and all
references to the “Holder” are deemed to include a reference to its successors
and assigns.  The Borrower may not assign any of its rights or obligations
hereunder.

This Note is governed by and is to be interpreted, construed and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

[signatures on following page]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Borrower has executed this Note as of the date first
above written.







THE CLINIC NETWORK













By:

/s/ Kim Wei















Name:

Kim Wei















Title:

Managing Director


[signature page to The Clinic Network, Grid Promissory Note]

--------------------------------------------------------------------------------

 







Schedule A


ADVANCES AND REPAYMENT OF PRINCIPAL





Date

Amount of Advance

Principal Repaid or Prepaid

Unpaid Principal Balance


Notation Made By

Effective Date of Settlement   
Agreement                                                       

$50,000

 

$50,000

 













































